Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2020 has been entered.

                    CLAIMS UNDER EXAMINATION
         Claims 1-4, 10-11, 21, 29-30 and 37-38 have been examined on their merits.

      PRIORITY
The Applicant claims priority to Provisional Application 60/752288. While the disclosure provides support for a protease composition comprising proteases, the disclosure does not provide support for a method of treating damaged tissue with a protease composition comprising matrix metalloproteinase. Application 11/642274, of which the instant application is a continuation, does provide support for this limitation. Therefore benefit is given to the 19 December 2006 filing date.


WITHDRAWN REJECTIONS
The rejections made under pre-AIA  35 U.S.C. 102b and 35 U.S.C. 103(a) have been withdrawn due to claim amendment.


NEW GROUNDS OF REJECTION
The arguments made in the response filed on 14 October 2020 are acknowledged. New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 10-11, 21 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al. (previously cited; Pharmaceutical Composition For Treatment of Wounds Containing Blood Plasma or Serum. US2005/0142208 30 June 2005) as evidenced by Thrailkill et al. (Physiological matrix metalloproteinase concentrations in serum during childhood and adolescence, using Luminex Multiplex technology. Clin Chem Lab Med. 2005;43(12): 1392–1399), Jonsson et al. (Levels of matrix metalloproteinases differ in plasma and serum-aspects regarding analysis of biological markers in cancer. British Journal of Cancer (2016) 115, 703–706), Cambridge Dictionary (previously cited; definition of ulcer) and Lexico by Oxford Dictionary (definition: day).

Yoo teaches a pharmaceutical composition for the treatment of wounds containing blood plasma or serum (Abstract). As evidenced by Thrailkill et al., serum contains the 
Claim 1 has been amended to recite “treating the damaged tissue over a period of time during which the protease composition degrades MMP9 and TNFα and does not degrade TIMP-1, IL-1β and PDGF”. The limitation of “treating the damaged tissue over a period of time…” is interpreted to refer to the period of time the protease composition recited in the claim is delivered. The claim does not recite a period of time. Examiner notes the following in the Instant Specification ([0072]):
The ELISAs showed interesting and surprising results. The Elta Proteases were able to degrade active MMP9 and TNFα at room temperature, but more markedly at body temperature. Rapid and complete MMP degradation occurred within 1 hour and within 8-10 hours for TNFα in CWF from patient samples. Unlike MMP and TNFα, TIMP, IL1β, and PDGF were not degraded by the Elta Proteases during the 24 hour incubation period, even at 37° C. 
Therefore during a 24 hour incubation period, MMP and TNF-α are degraded, but TIMP, IL1β, and PDGF were not degraded during a 24 hour incubation period. Therefore a 24 hour time period is interpreted to meet the time limitations of claim 1. Yoo teaches the plasma or serum can be applied to a wound in a dressing, and said dressing can be changed at intervals between 1 day and 5 days ([054]). A day is defined as a period of 24 hours (Lexico Oxford Dictionary). Therefore application of a dressing containing plasma or serum for a day is interpreted to be for a 24 hour period.

It would have been obvious to combine the teachings of Yoo by administering serum or plasma to a chronic wound for 24 hours. One would have been motivated to do so since Yoo discloses serum or plasma can be used to treat chronic wounds, and teaches application within a range of 1 to 5 days. One would have had a reasonable expectation of success treating for 1 day since Yoo teaches wounds can be treated with dressings that are changed between 1 to 5 days.
Claim 1 recites the protease composition modulates a first and second protein and that treatment with the composition degrades MMP-9 and TNFα and does not degrade TIMP-1, IL-1β and PDGF. Because Yoo treats with a composition that has the same components as the claimed protease composition, and suggests a period of time that reads on the time disclosed in the Instant Specification, it follows that Yoo’s composition would have the same affect when applied to a chronic wound. Therefore claim 1 is rendered obvious as claimed (claim 1). Claims 2-4 are included in this rejection on the same grounds (claims 2-4).
As evidenced by Cambridge Dictionary, an ulcer is a break in the skin, or on the surface of an organ inside the body, that does not heal naturally. In Figure 9, Yoo teaches a chronic, non-healing wound. Because is non-healing, it is interpreted to be an ulcer. Therefore claim 10 is included in this rejection (claim 10). Claim 11 recites a claim 11).

Claim 21 is directed to a method of modulation of inflammation-related proteins. The claim has been amended to recite a step of subjecting the inflation-related proteins to a protease composition comprising matrix metalloproteinase. The claim states a first and second protein in the inflation-related proteins are modulated applying the protease composition to a damaged tissue. Section [0072] of the Instant Specification is reiterated.

The teachings of Yoo as set forth above are reiterated.

While Yoo teaches treating chronic wounds by administering a composition that would inherently contain matrix metalloproteinase, and suggests application for a day (hence, 24 hours), the art does not teach each claim limitation with specificity to anticipate claim 21.
It would have been obvious to combine the teachings of Yoo by administering serum or plasma to a chronic wound for 24 hours. One would have been motivated to do so since Yoo discloses the disclosed composition can be used to treat chronic wounds, and teaches application within a range of 1 to 5 days. One would have had a reasonable expectation of success treating for 1 day since Yoo teaches wounds can be treated with dressings that are changed between 1 to 5 days.
claim 21).

As evidenced by Cambridge Dictionary, an ulcer is a break in the skin, or on the surface of an organ inside the body, that does not heal naturally. In Figure 9, Yoo teaches a chronic, non-healing wound. Because is non-healing, it is interpreted to be an ulcer. Therefore claim 29 is included in this rejection (claim 29). Claim 30 recites a wound that is the result of cancer. This is interpreted to be a product by process limitation that does not distinguish the claimed wound from the chronic wound of claim 10. Therefore claim 30 is included in this rejection (claim 30).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 37 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo as evidenced by Thrailkill, Jonsson, Cambridge Dictionary and Lexico by Oxford Dictionary as applied to claims 1 and 21 above, and further in view of Monash University (previously cited; Formulation Chemistry II (VCF2071), 2004. Pages 1-17) as evidenced by PubChem (previously cited; Glycerol, pages 1-69) and Solventis (previously cited; What is Monopropylene glycol? Pages 1-3).



The teachings of Yoo and the evidentiary art as set forth above are reiterated.
Regarding suitable carriers, Yoo teaches the following:
In the external preparation of the present invention, suitable carriers can be chosen depending on the dosage forms and include, but are not limited to, hydrocarbons such as vaseline, liquid paraffin, and plasticized hydrocarbon gel(plastibase); animal and vegetable oils such as medium-chain fatty acid triglyceride, lard, hard fat, and cacao oil; higher fatty acid and alcohols and esters thereof such as stearic acid, cetanol, stearyl alcohol, and palmitic acid isopropyl; water-soluble bases such as Macrogol(polyethylene glycol), 1,3-butylene glycol, glycerol, gelatine, white sugar, and sugar alcohol; emulsifiers such as glycerine fatty acid ester, stearic acid polyoxyl, and polyoxyethylene/or curing castor oils; thickeners such as acrylic acid esters, and sodium alginates; propellants such as liquefied petroleum gas, and carbon dioxide; and preservatives such as paraoxybenzoic acid esters. The external preparation of the present invention can be prepared with the aforementioned carriers by methods well-known to those skilled in the art. 


As set forth above, Yoo suggests the use of glycerol, polyethylene glycol and butylene glycol ([0042]). As evidenced by the Instant Specification, glycerol is a humectant. Yoo teaches preparation of a gel formulation using glycerine and propylene glycol (See Example 7). As evidenced by Solventis, monopropylene glycol is propylene glycol. As evidenced by PubChem, glycerine, glycerin and glycerol are synonyms. As evidenced by the Instant Specification, glycerine and monopropylene glycol are humectants.

In Example 7 Yoo prepares a gel by adding 5 parts by weight plasma powder obtained in Example 2 (5 parts of 30 grams plasma) with 95 parts by weight of an emulsion ([0064]) (95 parts weight of 385 mg total emulsion). The emulsion contains 116 mg glycerine and 38 mg propylene glycol ([0060] [0064]). Because glycerine and propylene glycol are humectants, Yoo uses 154 mg of humectant in this formulation.

Examiner notes Yoo changes the amount of humectant varies based on the type of formulation.
While Yoo explicitly teaches formulations comprising humectants, the art does not explicitly state using 30-40% humectant.
Monash University discloses humectants are moisturizers that impart hydrating properties to formulations, especially those designed for use on the skin (page 3, first paragraph). Drug absorption through skin is increased when it has a higher water content (same cited section). The art identifies glycerol and propylene glycol as humectants (Table on page 8). Monash teaches relatively large amounts of these compounds (5-30% w/w) may be needed to exert their humectant action. While the art teaches formulators must be careful not to use too much of these materials as excess humectant can cause dehydration, the art does not teach higher concentrations cannot be used-merely that the formulation should be careful.  

As set forth above, Yoo explicitly teaches using a humectants to prepare gels and ointments that are applied to the skin. It would have been obvious to combine the teachings of the prior art by using 30% humectant. One would have been motivated to 
One would have had a reasonable expectation of success since the art teaches the amount of carrier can be adjusted based on the type of formulation being made. 

Further, MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


Therefore claims 37-38 are included in this rejection (claims 37-38). 

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.



					

	/NATALIE M MOSS/           Examiner, Art Unit 1653